Citation Nr: 0511642	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  04-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected chronic lumbar strain, currently evaluated 
as forty (40) percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to September 
1974 and from May 1975 to February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the disability 
evaluation for service-connected chronic lumbar strain from 
noncompensable (zero percent) to 40 percent effective March 
12, 2001, the date of receipt of the increased rating claim.  
The veteran perfected an appeal to the Board, as he desires a 
rating higher than 40 percent.      

On another matter, in February 2004, the veteran filed a 
formal claim of entitlement to a total disability rating 
based upon individual unemployability due to 
service-connected disability (TDIU), in conjunction with 
perfection of appeal for the spine disability increased 
rating claim.  The TDIU claim requires RO adjudication in the 
first instance, and is REFERRED to the RO for appropriate 
action.    


FINDINGS OF FACT

1.  The veteran's service-connected chronic lumbar strain is 
manifested by muscle spasm, limitation of forward flexion to 
40 degrees, backward extension to 10 degrees, lateral bending 
to the left and right to 15 degrees, and x-ray evidence of 
minor degenerative spondylosis of the lumbar spine.  

2.  There is no medical evidence specifically of spinal 
fracture, ankylosis, or neurological deficits attributable to 
the spinal disability; nor is there a diagnosis of 
intervertebral disc syndrome.




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for chronic lumbar strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(effective before September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (effective as of September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations - Disability Evaluation 
Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  In general, 
in determining the current level of impairment, a disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2004).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

II.  Evidence and Analysis

Service connection for chronic lumbosacral strain was granted 
in a March 1976 rating decision, with the assignment of an 
initial 10 percent rating effective as of February 7, 1976, 
the day after discharge from active service.  Since then, 
rating adjustments were made, and most recently prior to the 
veteran's March 2001 petition seeking an increased rating, a 
noncompensable (zero percent) rating was in effect as of July 
1, 1983.  In a March 2003 rating decision, the RO increased 
the rating to 40 percent effective March 12, 2001, the date 
on which the increased rating claim was received.  The 
veteran maintains that this percentage is not commensurate to 
the extent of his service-connected disability.  

Generally speaking, evaluation of the extent of a service-
connected disability requires consideration of the whole 
recorded history.  However, in cases where, as here, service 
connection has been in effect for decades with periodic 
evaluations of the extent of disability, the primary concern 
is the current level of disability.  As such, the Board's 
emphasis herein is contemporaneous evidence of the extent of 
disability (that is, relevant evidence from around March 
2001, when the veteran filed his increased rating claim, and 
thereafter).  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

As explained in detail below, the Board concludes that a 
schedular rating higher than the 40 percent now in effect for 
chronic lumbar strain is not warranted based upon the 
evidence of record.  

The current 40 percent rating is based upon schedular 
criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) 
(lumbosacral strain).  A 40 percent rating is the maximum 
permissible under this Code.  While this claim was pending, 
the criteria for evaluating spinal disability were amended, 
effective on September 23, 2002, and on September 26, 2003.  
See 67 Fed. Reg. 54,345-54,349 (2002) and 68 Fed. Reg. 
51,454-51,458 (2003), respectively.  The amendment effective 
on September 23, 2002 did not specifically address changes to 
Diagnostic Code 5295.  Rather, it concerned revisions to old 
Diagnostic Code 5293 for intervertebral disc syndrome.  The 
current version of the revised criteria is found in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004), and they evaluate 
various different types of spine disabilities.  New 
Diagnostic Code 5237 is specific to lumbosacral strain.  

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  If the pre-amended criteria are more favorable 
to the veteran, then VA can apply them, but only through the 
period up to the effective date of the revision.  

In light of the foregoing amendments to applicable criteria, 
the Board evaluates the claim as follows, in accordance with 
dates of effectiveness of the rating criteria, before and as 
of September 26, 2003.



A.  Increased Rating Based on Criteria in Effect before 
September 26, 2003

Under old Diagnostic Code 5295 (2003), a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion.  A 20 percent rating was assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was assigned for severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

As noted earlier, the current 40 percent rating is the 
highest schedular rating permissible under old Diagnostic 
Code 5295.  The RO increased the rating from zero to 40 
percent effective March 12, 2001 under this Code.  In doing 
so, it primarily based this increase upon VA outpatient 
treatment records dated in 2001 to 2003, which included 2002 
magnetic resonance imaging (MRI) results showing mild 
spondylosis of the lumbar spine from L2 to S1, as well as 
February 2003 compensation and pension (C&P) examination 
findings including muscle spasm and decreased range of motion 
due to pain on movement.  

Other old criteria permitted higher schedular ratings.  Prior 
to September 2002, Diagnostic Code 5293 provided a 60 percent 
evaluation for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  
From September 2002, Diagnostic Code 5293 provided 60 percent 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of a minimum six weeks 
during the past one year.  See 38 C.F.R. § 4.71a (2003) and 
67 Fed. Reg. at 54,349 (2002).  An "incapacitating episode" 
contemplates acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest and treatment ordered by 
a physician.  See Note (1), 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  The veteran does not have a diagnosis of 
intervertebral disc syndrome; therefore, this diagnostic code 
is not applicable to the current situation.  

Also, under old Diagnostic Code 5289, unfavorable ankylosis 
of the lumbar spine would have permitted a 50 percent rating.  
Under old Diagnostic Code 5286, complete bony fixation 
(ankylosis) of the spine allowed either a 60 or 100 percent 
rating, depending on severity and whether ankylosis is 
favorable or unfavorable.  Evidence of fracture of the 
vertebra permitted a 60 or 100 rating under old Diagnostic 
Code 5285 depending on severity.  Similarly, these diagnostic 
codes are not applicable to the current situation, as the 
veteran does not have vertebral fracture or ankylosis.

The Board has reviewed all evidence of record pertaining to 
lumbar back disability from 2001 forward, and does not find 
therein a diagnosis specifically of intervertebral disc 
syndrome or a doctor's statement that the veteran had been 
incapacitated for a minimum of six weeks in a one-year period 
due to symptoms, such as neurological deficits.   Nor is 
there evidence that a doctor has found ankylosis specifically 
(as opposed to spondylosis in the lumbosacral spine as noted 
in the C&P report) or fracture of vertebra noted in the 
records dated from 2000 forward.  Thus, the Board does not 
find a basis to assign a schedular rating higher than 40 
percent under any of the above old rating criteria, before 
September 26, 2003.

B.  Increased Rating Based on Criteria in Effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003), now codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004).  Under these criteria, a 10 percent rating 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or 
if the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
if there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spine contour; or 
if there is vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is assigned 
for unfavorable ankylosis of the entire spine.  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar or cervical 
or entire spine is fixed in flexion or extension."  See id., 
Note (5).)  These criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine."  
68 Fed. Reg. at 51,455 (Supplementary Information).

Notes to the new spine disability rating criteria specify 
that any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately from orthopedic manifestations, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a 
(2004), Note (1).  The Notes also specify that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (2).  Provided, however, that, in exceptional 
cases, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Notes (2) and (4).

Current spine disability criteria in 38 C.F.R. § 4.71a (2004) 
(which include Diagnostic Code 5237 for lumbosacral strain) 
do not permit a rating higher than the current 40 percent 
schedular rating (that is, either a 50 or 100 percent) 
unless, essentially, there is evidence of significant spinal 
disability marked by unfavorable ankylosis, or fixation of 
the spine in flexion or extension.  Nothing in the record 
dated in late 2000 and forward indicates that any part of the 
veteran's spine has been described as ankylosed.  Nor does 
the evidence show manifestation of neurological abnormalities 
due to the service-connected disability.  

Given that the new criteria also address intervertebral disc 
syndrome, the typical manifestations and symptomatology of 
which are incapacitating episodes, at least for the purposes 
of evaluating a claim under Diagnostic Code 5243 
(intervertebral disc syndrome), the Board has considered 
whether the evidence dated from 2000 forward indicates 
diagnosis of intervertebral disc syndrome or prolonged bed 
rest or confinement due to spinal symptomatology.  To warrant 
a 60 percent rating for intervertebral disc syndrome, there 
must be evidence that the veteran was incapacitated (ordered 
to confinement or bed rest by a physician) for a minimum of 6 
weeks during the prior one year.  The record during the 
relevant time period is devoid of evidence of incapacitating 
episodes; nor does it reflect a diagnosis of intervertebral 
disc syndrome.  Again, no neurological deficit is documented.              

The veteran's range of motion findings are provided in the 
February 2003 C&P report.  The veteran had 40 degrees for 
forward flexion; approximately 10 percent for extension; and 
15 degrees for lateral bending, right and left (or lateral 
flexion -see Plate V, 38 C.F.R. § 4.71a (2004)); no range of 
motion for rotation is provided.  The C&P examiner does not 
explicitly state that these figures are for the lumbar spine 
or thoracolumbar spine, presumably because the issue at hand 
is disability caused by lumbar strain and the doctor might 
not have seen the need for specification.  In any event, the 
Board acknowledges that, strictly speaking, 38 C.F.R. § 4.71a 
(2004) Diagnostic Codes and Plate V figures for normal spinal 
range of motion specifically refer to "cervical" or 
"thoracolumbar" spine motion and fixation, without 
separate, specific references to the "lumbar" spine.  The 
old spine rating criteria did not even provide illustrations 
or figures pertaining to range of motion, or provide specific 
guidance as to what ranges of degrees correspond to 
"slight," "moderate," and "severe" spinal limitation of 
motion.  Nonetheless, a careful look at the illustrations in 
Plate V of the new criteria indicate that the range of motion 
for the thoracolumbar spine is intended to encompass normal 
motion ranges for approximately the lower two-thirds of the 
spine (that is, below the cervical spine down to the lower 
spine just below the belt line), and thus, the lumbar spine 
as well.  Thus, the Board finds it reasonable to assess the 
recent C&P 
range-of-motion findings in terms of the normal motion ranges 
provided in Plate V and Note (2), 38 C.F.R. § 4.71a (2004) 
spine rating criteria.  

In the veteran's case, the range-of-motion results documented 
in the C&P report are less than the normal ranges given in 
Plate V illustrations.  The veteran has 40 degrees for 
forward flexion (of a maximum normal 90 degrees); 10 percent 
for extension (of a maximum normal 30 degrees); and 15 
degrees for lateral flexion (of a maximum normal 30 degrees), 
and all reportedly are limited due to pain.  See also Note 
(2), 38 C.F.R. § 4.71a (2004) spine rating criteria.  

Forty degrees for forward flexion of the thoracolumbar spine 
is consistent with a rating of 20 percent, but not higher, 
using the new spine rating criteria.  Consequently, the range 
of motion of the thoracolumbar spine does not support a 
higher rating than the current 40 percent assigned.  The 
Board acknowledges that evaluation of musculoskeletal 
disability manifested by limitation of motion requires 
consideration of functional loss due to pain on movement of a 
joint, weakness, incoordination, or fatigability.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004) and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by visible 
behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 
84 (1997).  Function limitation (range of motion limitations 
due to pain) already was taken into consideration in 
assigning the current 40 percent rating, as the old rating 
criteria for Diagnostic Code 5295 included consideration of 
muscle spasm and limitation or abnormality of motion.


Finally, the Board has considered other potentially 
applicable provisions of 38 C.F.R. Part 4, whether or not 
raised by the veteran and/or his representative, consistent 
with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After 
such a review, and a review of the entire record, the Board 
finds that the rating schedule does not provide a basis to 
assign higher evaluation.  

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  In 
a June 2001 letter sent to the veteran well before issuance 
of the rating decision from which this appeal arises, the RO 
notified the veteran that, if he provides information about 
prior VA and 
non-VA treatment received for his back disability, the RO 
would make reasonable efforts to obtain the records from the 
sources identified.  The letter also informed the veteran 
that he ultimately is responsible for substantiating his 
claim even though the law requires VA assistance in claim 
substantiation.  Approximately one week later, in June 2001, 
the RO sent the veteran an amended letter, explaining that 
the prior letter contained an inadvertent error in that it 
stated the cause-effect nexus requirement for a service 
connection claim, not applicable here.  In September 2002, 
again before the March 2003 rating decision, the RO wrote the 
veteran explaining the veteran's and VA's respective claim 
development responsibilities, and asked the veteran to tell 
the RO about any additional information or evidence for which 
he wanted assistance in obtaining, or provide such items 
himself.  This letter also informed the veteran that a C&P 
examination would be scheduled if warranted.  Thus, through 
these letters, the veteran received ample advance notice that 
medical evidence related to the back disorder is key in his 
increased rating claim, what VA's duty-to-assist entails, 
what he himself is responsible for doing to substantiate the 
claim.  

The veteran responded to the RO's correspondence in January 
2003, stating relevant evidence is to be obtained from VA 
medical centers in Savannah, Georgia, and Charleston, South 
Carolina, indicating his understanding of what VCAA requires 
in terms of notification and requesting VA assistance in 
obtaining such relevant evidence.  He did not state that he 
received any non-VA treatment for which he has records to 
submit himself or for which he needs assistance in obtaining.  
VA treatment records from both facilities are in the claims 
file.  Moreover, in the SOC, the veteran was given notice of 
38 C.F.R. § 3.159, which includes a provision that he may 
submit any pertinent evidence in his possession.  Under the 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the "fourth element."  See 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) require 
inclusion of the fourth element in the VCAA notice is obiter 
dictum and not binding on VA).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's medical records and his written 
statements, and associated them with the claims folder.  He 
also was given an appropriate C&P medical examination.  The 
Board finds that the C&P examination findings are competent 
and reliable for the purposes of evaluating this claim 
notwithstanding that the examiner apparently had not reviewed 
the claims file (he said in his report: "C file is not 
available.")  As noted earlier, this claim is a Francisco 
claim, and as such, the focus is upon evidence of current 
state of the spine disability, and not upon old records 
reflecting the history of the back disability.  Even so, on 
appellate adjudication, the Board itself reviews the entire 
record - here, it has reviewed prior rating actions and 
treatment and testing records dated in and after 2000 when 
the veteran's most recent increased rating claim was filed.  
It does not find a basis to suspect that the accuracy or 
reliability of the C&P examination findings has been 
compromised, or that due process dictates another 
examination.   
 
On a related matter, the Board acknowledges that additional 
records in the form of medical records associated with a 
Social Security Administration (SSA) disability compensation 
claim and a VA physician's February 2004 note were associated 
with the claims file after the issuance of the January 2004 
Statement of the Case (SOC), and that no Supplemental SOC 
(SSOC) was issued to reflect the RO's review of these 
records.  (With respect to the SSA records, they do not bear 
a "date of receipt" stamp; however, given that the RO 
apparently requested such records from SSA in March 2004, 
after the issuance of the SOC, these records could not have 
been reviewed before issuance of the SOC.)  

The Board has considered whether a remand solely for the 
issuance of an SSOC to reflect consideration of the above 
"new" records might materially affect a decision in this 
claim in the veteran's favor.  It would not.  First, the SSA 
records primarily concern psychiatric disability and thus do 
not appear to be related to the issue on appeal; the records 
therein concerning the back disability are mostly decades old 
(and thus are not key in this Francisco claim) and also are 
found elsewhere in the claims file; and the few records in 
the SSA records package pertaining to the back dated after 
2000 merely indicate that the veteran has chronic back 
problems, and thus do not add materially different 
information than that found in the C&P report and recent VA 
treatment records.  Second, as for the February 2004 VA 
doctor's note, it was submitted specifically to support the 
TDIU claim, not now before the Board for appellate review.  
See Introduction.  Moreover, this note basically states that 
the veteran requires limited work hours and needs to avoid 
excessive movements of the back, but does not address 
specific symptomatology or findings that would affect the 
Board's analysis of this claim, as set forth in Section II of 
this decision.  As such, remanding the appeal solely for the 
purpose of issuing an SSOC to include these records would 
merely delay appellate adjudication of the claim without 
benefit to the veteran.  See generally Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).    


ORDER

An increased disability evaluation for service-connected 
chronic lumbar strain is denied.  
 


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


